Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT/COMMENT
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
(i). the rejection of claim 1, 42, 46, and 50 under 35 U.S.C. 112(b) is withdrawn in view of amended claims; and 
(ii). the rejection of claims 1-5, 7-15, 46, and 71 under 35 U.S.C. 103(a) as being unpatentable over WO 2012/044999 A2 (April 5, 2012) in view of WO 2013/124474 A2 (August, 29, 2013) and the rejection of claims 16, 17, 42, and 50 under 35 U.S.C. 103(a) as being unpatentable over WO 2012/044999 A2 (April 5, 2012) and WO 2013/124474 A2 as applied to claims 1-5, 7-15, 46, and 71, and further in view of WO 2013/011011 A2 (January 24, 2013) are withdrawn in view of Applicant’s argument about the unexpected results and the declaration of Dr. Uwe Carl filed on 11/14/2019.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Claims 1-5, 7-17, 42, 46, 50, and 71 are allowed. 
Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        
June 3, 2021